June 21, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of BASSLINE PRODUCTIONS, INC. on Form S-1/A (No. 5) of our audit report, dated March 18, 2011, relating to the accompanying audited financial statements (and related statements included there in) as of December 31, 2010 which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1/A and this Prospectus. De Joya Griffith & Company, LLC /s/ De Joya Griffith & Company, LLC Henderson, NV June 21, 2011 2580 Anthem Village Drive, Henderson, NV 89052 Telephone (702) 588-5961●Facsimile (702) 588-5979
